United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        November 30, 2006
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 06-20283
                           Summary Calendar



CIPRIANO YANEZ,

                           Plaintiff - Appellant,

v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                           Defendant - Appellee.




                          --------------------
             Appeal from the United States District Court
         for the Southern District of Texas, Houston Division
                         USDC No. 4:04-CV-4604
                          --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Cipriano Yanez (“Yanez”) filed a claim under the Social

Security Act for Supplemental Security Income (“SSI”).        An

Administrative Law Judge (“ALJ”) denied Yanez’s claim and the

Appeals Council affirmed the decision of the ALJ.    Treating the

decision of the Appeals Council as the final decision of the

Commissioner of Social Security, Yanez filed suit in the district

court for the Southern District of Texas seeking judicial review


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of the Commissioner’s decision.   Yanez and the Commissioner filed

cross motions for summary judgment, and the matter was referred

to a Magistrate Judge for report and recommendation.   The

Magistrate Judge recommended that Yanez’s motion for summary

judgment be denied, and the Commissioner’s motion for summary

judgment be granted.   The district court adopted the Magistrate

Judge’s recommendation and entered final judgment dismissing

Yanez’s action.   Yanez appeals to this Court.

     Our review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the

Commissioner’s decision, and (2) whether the Commissioner’s

decision comports with relevant legal standards.    Jones v. Apfel,

174 F.3d 692, 693 (5th Cir. 1999).   We have carefully reviewed

the briefs, the record excerpts, and relevant portions of the

record itself.    For the reasons stated in the Magistrate Judge’s

Memorandum and Recommendation, as adopted by the district court,

we affirm the decision of the district court to enter final

judgment against Yanez.

     AFFIRMED.